Citation Nr: 0029676	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had recognized service from December 1942 to 
November 1945.  He died in February 1976.  The appellant is 
the widowed spouse of the veteran.  

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the appellant.  
In essence, the following sequence is required: There must be 
a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

This matter comes before the Board on appeal from a July 1998 
rating determination of the Department of Veterans Affairs 
(VA) Regional Office (RO).  At this time, the RO addressed 
the issue of whether new and material evidence had been 
submitted to reopen a claim of service connection for the 
cause of the veteran's death.  A timely notice of 
disagreement to this determination was received in October 
1998.  A statement of the case solely on this claim was 
issues by the RO in December 1998.  A timely substantive 
appeal to this determination was received at the RO in July 
1999.  Accordingly, the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for the cause of the veteran's death is before the 
Board at this time.  

In a December 1998 rating determination, the RO addressed the 
issue of whether the claimant had legal entitlement to 
accrued benefit or Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  A 
notice of disagreement to this determination was received at 
the RO in March 1999.  A statement of the case regarding 
these claims was issued by the RO in December 1999.  Since 
December 1999, a timely substantive appeal has not been 
received regarding the December 1999 statement of the case.  
In written argument prepared by the appellant's 
representative in December 1999, the representative cited 
only to the issue of whether new and material evidence had 
been received to reopen a claim for service connection for 
the cause of the veteran's death.  Accordingly, those issues 
addressed by the RO in the December 1999 statement of the 
case are not before the Board at this time.  
 

FINDINGS OF FACT

1.  In February 1990, the Board denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

2.  The additional evidence obtained since the Board's 
determination is either cumulative or redundant and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to adjudicate fairly the claim of entitlement to 
service connection for the cause of the veteran's death.  


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim of 
service connection for the cause of the veteran's death has 
not been submitted.  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the veteran has had recognized service 
from December 1942 to November 1945.  Service medical records 
show treatment in 1945 for malaria.  In June 1946, the 
veteran denied having any wounds or illnesses occurred in 
service.  

The veteran died of bronchogenic carcinoma in February 1976 
at the age of 51 years.  Significantly, no health care 
provider has associated the veteran's death with his period 
of active service.  

In February 1990, the Board determined that bronchogenic 
carcinoma caused the veteran's death and that this condition 
was not present during service or for many years following 
separation from service.  Accordingly, entitlement to service 
connection for the cause of the veteran's death was denied.  

In March 1998, at a hearing held before a hearing officer at 
the RO, the appellant petitioned to reopen her previously 
denied claim.  At this time, she testified that she wished to 
reopen her claim because of her need for compensation.  She 
also indicated that she believed that the cause of the 
veteran's death had something to do with his active service.  
No additional medical evidence was submitted.  

In her July 1999 substantive appeal, the appellant disputed 
the RO's determination.  

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In this case, the appellant has provided absolutely no 
medical evidence to support her conclusion that the veteran's 
death was caused by his active service.  Under Justus, the 
appellant's contentions are presumed to be true for the 
purposes of determining whether new and material evidence has 
been submitted.  The Court has made clear, however, that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived by specialized medical 
knowledge, skill, expertise, training or education.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).  As the Court has stated, "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and cannot 
be considered by the Board."  Hyder v. Derwinski, 1 Vet. 
App. 221, 222 (1991).  Consequently, the appellant is not 
qualified to make a medical determination with regard to the 
etiology of the veteran's death.  

Unless the appellant provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
appellant provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death is denied.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	John J. Crowley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

